Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 30, 2020

                                     No. 04-18-00623-CR

                                      Matthew SERNA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 16-05-0186-CRA
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER

        On March 25, 2020, the State filed a letter containing an additional citation updating a
case cited in its brief with a succinct comment regarding the additional citation. See 4TH TEX.
APP. (SAN ANTONIO) LOC. R. 8.3. On March 27, 2020, appellant filed a letter requesting an
additional 10 days to respond to the State’s letter. The request is GRANTED. Appellant’s
response must be filed no later than April 6, 2020, and must be limited to a succinct comment
responding to the additional citation included in the State’s letter. See id.

       It is so ORDERED on March 30, 2020.

                                                           PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ
                    CLERK OF COURT